Case 2:19-cv-10766-GGG-MBN Document 105-7 Filed 04/20/20 Page 1 of 1

RAYMOND C. BURKART, JR., ATTORNEY AT LAW, LLC
321 N. FLORIDA ST., SUITE 104
COVINGTON, LA 70433
TEL. NO. (985) 893-3390
FAX (985) 892-4100

April 16, 2020

Ellyn J. Clevenger, Esq.
Wendy Manard

1100 Poydras St. # 2610
New Orleans, LA 70163

Re: Reeves v. City of New Orleans, et al 19-10766 USDCED (I-5)
Via email

Dear Ms. Clevenger:

This correspondence will acknowledge receipt of your correspondence dated April 16,
2020, and it is informative. However, I prefer to have a discovery status conference with
opposing counsel since courts encourage attorneys to attempt to resolve discovery issues
prior to seeking a ruling from the court. If you prefer not to have a conference regarding
your client’s answer to the First Set of Interrogatories and Production of Items and First
Set of Request for Admissions, please notify me in writing you do not wish to have a
conference.

If you have decided you will not amend your client’s answers to both the First Set of
Interrogatories and Production of Items and Request for Admissions and a status
conference is fruitless, please notify me in writing so I do not waste your time.

If I do not have a written response to either or both of the above suggestions or for some
other reason by 11:00 am on April 16, 2020 I will contact you at 409.621.6440 for a
conference.

  

Raymond C. Burkart, Jr.

ce: E. Hessler
K. Boyle
R. Sha %

W. Goode EAHIBIT Cc’ Ss
“Sores reatetereteottsee

 
